IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                             No. 00-21149
                         Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JORGE A. FUENTES,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-405-1
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Yolanda E. Jarmon, court-appointed appellate counsel for

Jorge A. Fuentes, has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Fuentes has not responded to the motion.    Our independent review

of the brief and the record discloses no nonfrivolous issues for

appeal.   Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.    See 5TH CIR. R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.